CRAVEN, Circuit Judge
(dissenting):
William T. Adkins, Donald D. Brown, and Vernie Lee Harris will, I think, be surprised to learn that they are not longshoremen, and astonished to discover that they are not engaged in maritime employment of any kind. If they are not, as my brothers hold, then the Congress has labored prodigiously only to have accomplished nothing at all in its effort to simplify the problems of maritime workers’ compensation. While these cases are the first to reach a court of appeals under the 1972 amendments to the Act,1 they will surely not be the last. Henceforth, injured employees and their counsel must comb the waterfronts of this circuit, probing hopelessly, like Diogenes with his lantern, for that elusive “point of rest” upon which coverage depends. I decline to make that search, and would hold that these plaintiffs and others like them are covered by the Act as amended.
I.
In general I agree with Part II of the majority opinion. The gist of the amended Act is that for a person to be eligible for compensation he must have been injured on the “navigable waters” of the United States (as redefined by the Act) and that at the time of his injury he must have been an “employee.”
I agree with my brothers that Adkins, Brown, and Harris were injured while upon the “navigable waters” of the United States as that term has been expanded by the 1972 amendments.
*1090Since plaintiffs satisfy the “situs” test, the only remaining inquiry is whether or not they had the proper “status,” i. e., were they “employees” within the meaning of § 902(3) of the amended Act. If they were, then both requirements for coverage are met, and they are entitled to recover.
II.
To be “employees” within the meaning of the Act, plaintiffs must fall within § 902(3), which provides:
(3) The term “employee” means any person engaged in maritime employment, including any longshoreman or other person engaged in longshoring operations, and any harborworker including a ship repairman, shipbuilder, and shipbreaker,
The critical term is “maritime employment.”2 That term is used by the Congress generically — a broad term that is said to include the narrower terms: “longshoreman,” “longshoring operations,” and “harborworker.” The latter are lesser included examples of “maritime employment.” Thus the terms “maritime employment” and “longshor-ing” cannot be synonyms. The Act on its face clearly suggests that there are jobs which may not constitute longshor-ing operations but which are “maritime employment.”3
Because of their professed inability to discern the meaning of “maritime employment” and “longshoring operations,” the majority feels driven to legislative history.4 With all deference, I think they give up too easily. The Congress is entitled to have its words accorded meaning if it is at all possible to do so, and I think it is. There are guidelines and aids for statutory construction and interpretation which, it seems to me, the *1091majority overlooks in its rush to the committee reports.
A.In the first place, the 1972 amendments to the Act are of a remedial nature, designed to correct inequities worked by the Act prior to its amendments. With this in mind, we should be guided by a uniform line of cases holding that the Longshoremen’s and Harbor-workers’ Compensation Act should be liberally construed in light of its remedial nature and humanitarian purposes. See, e. g., Reed v. Steamship Yaka, 373 U.S. 410, 83 S.Ct. 1349, 10 L.Ed.2d 448 (1963), rehearing denied, 375 U.S. 872, 84 S.Ct. 27, 11 L.Ed.2d 101 (1963); Voris v. Eikel, 346 U.S. 328, 74 S.Ct. 88, 98 L.Ed. 5 (1953); Pillsbury v. United Engineering Co., 342 U.S. 197, 72 S.Ct. 223, 96 L.Ed. 225 (1951); Nalco Chemical Corp. v. Shea, 419 F.2d 572 (5th Cir. 1969); Calbeck v. A. D. Suderman Stevedoring Co., 290 F.2d 308 (5th Cir. 1961); Old Dominion Stevedoring Corp. v. O’Hearne, 218 F.2d 651 (4th Cir. 1955); Blackwell Construction Co. v. Garrell, 352 F.Supp. 192 (D.D.C.1972); Page Communications Engineers, Inc. v. Arrien, 315 F.Supp. 569 (E.D.Pa.1970); Holland America Insurance Co. v. Rogers, 313 F.Supp. 314 (N.D.Cal.1970); Gibson v. Hughes, 192 F.Supp. 564 (S.D.N.Y.1961). In addition, case law precedent admonishes us to construe doubts, including factual disputes such as are before us in these cases, in favor of the employee or his family. Friend v. Britton, 95 U.S.App.D.C. 139, 220 F.2d 820 (1955), cert. denied, 350 U.S. 836, 76 S.Ct. 72, 100 L.Ed. 745 (1955); Hartford Accident 6 Indemnity Co. v. Cardillo, 72 App.D.C. 52, 112 F.2d 11 (1940), cert. denied, 310 U.S. 649, 60 S.Ct. 1100, 84 L.Ed. 1415 (1940); Grain Handling Co. v. McManigal, 23 F.Supp. 748 (W.D.N.Y.1938), aff’d 102 F.2d 464 (2 Cir.), cert. denied, 308 U.S. 570, 60 S.Ct. 83, 84 L.Ed. 478 (1939). Finally, “a narrowly technical and impractical construction” of this chapter is not favored. Luckenbach S.S. Co. v. Norton, 106 F.2d 137, 138 (3d Cir. 1939). Inasmuch as the 1972 amendments were enacted to further the purposes of the original Act, these decisions are still authoritative indications of the proper approach to interpretation of the statute.
B. My brothers fail to give sufficient weight, if any, to a presumption created by § 20 of the LHWCA, 33 U.S.C. § 920:
§ 920. Presumptions
In any proceeding for the enforcement of a claim for compensation under this chapter it shall be presumed, in the absence of substantial evidence to the contrary—
(a) That the claim comes within the provisions of this chapter.
Clearly, the statute switches the ordinary burden of proof. I am unable to agree that defendants have sustained their burden by showing by substantial evidence that plaintiffs were not engaged in “maritime employment.” At most, defendants have offered some evidence as to the nature of plaintiffs’ employment. That it may be enough to create a doubt will not defeat the presumption. Doubts are to be resolved in favor of the employee. Friend v. Britton, Cardillo, Grain Handling, supra; Beasley v. O’Hearne, 250 F.Supp. 49 (S.D.W.Va.1966).
C. Aside from canons of construction and the special statutory presumption, there is another honored approach enabling a court to accord specific meaning to the words of a statute: “A consistent and contemporaneous construction of a statute by the agency charged with its enforcement is entitled to great deference by the courts.” NLRB v. Boeing, 412 U.S. 67, 75, 93 S.Ct. 1952, 36 L.Ed.2d 752 (1973). This familiar rubric of statutory construction has often found expression in the decisions of this court. E. g., Brennan v. Prince William Hospital, 503 F.2d 282 (4th Cir. 1974) (Secretary of Labor’s interpretation of statute entitled to “great deference”); Tenneco, Inc. v. Public Service Commission, 489 F.2d 334 (4th Cir. 1973) (“This administrative interpretation, while not controlling, is entitled to great weight”); Nacirema Operating Co. v. Oosting, 456 F.2d 956 (4th Cir. 1972) (“we cannot *1092lightly put aside the agency’s consistent interpretation of the [LHWCA]”). Section 939 of the Act entrusts the overall administration of the statute to the Secretary of Labor, and gives him the authority to “make such rules and regulations ... as may be necessary . . . Amended § 921 provides for a new method of review of compensation orders whereby disputes as to coverage are first determined by an administrative law judge with right of appeal to the Benefits Review Board. The three Board members are appointed by the Secretary, and their decisions are reviewable by the court of appeals for the circuit where the injury occurred. 33 U.S.C. § 921(b) & (c).
1 have examined some 32 decisions of the Board rendered from its inception through October 1975 involving the shoreward extension of coverage under the 1972 amendments.5 I think these decisions of the Board have established a consistent and reasonable interpretation of the Act which should be accorded “great weight” in this court. The Board is a quasi-judicial body within the agency charged with administration of the Act, and its function is to resolve disputes concerning coverage under the 1972 amendments. Not simply in these three cases, but time and again in an unbroken line of decisions, the Board has found that coverage exists in factually similar cases.
Repeatedly and consistently the Board has emphasized:
1. Outright rejection of the “point of rest” theory as a determinative factor in cases where coverage is disputed.
2. Waterborne cargo remains in maritime commerce until such time as it is delivered to a trucker or other *1093carrier to be taken from the terminal for further transshipment.
3. Cargo first enters maritime commerce when it is unloaded from a truck or other carrier and is handled by terminal employees working upon the “navigable waters” of the United States as defined in the Act.
4. The “loading and unloading” of ships is a continuous process involving many different employees working at various places within the terminal area and performing different tasks, but includes the handling of cargo during all times it is in maritime commerce.
5. It is sufficient to bring an employee within the scope of maritime employment that his duties at the time of injury involve handling cargo that is in maritime commerce.
6. The Act does not require that one actually be engaged in loading or unloading vessels to be an “employee” within the meaning of the Act.
I think we should hesitate to reject out of hand the expertise of the Board, and should instead accord its consistent interpretations of the statute “great deference.” 6
D. Before the 1972 amendments, § 921(b) of the LHWCA provided that review of compensation orders be had in the federal district courts. Although the scope of review was not defined by statute, the cases soon made clear that the district courts’ inquiry was “strictly limited.” Mid-Gulf Stevedores, Inc. v. Neuman, 333 F.Supp. 430, 431 (E.D.La.1971), reversed on other grounds, 462 F.2d 185 (5th Cir. 1972). See also O'Keeffe v. Smith, Hinchman and Grylls Associates, Inc., 380 U.S. 359, 85 S.Ct. 1012, 13 L.Ed.2d 895 (1965). Rulings by the district court could, of course, be appealed to the circuit court of appeals, but the scope of review there was also very narrow. O’Loughlin v. Parker, 163 F.2d 1011 (4th Cir. 1947) (“. . . it is . undisputed that the compensation order below must be accepted by us if it has warrant in the record and a reasonable basis in law.”).
The Benefits Review Board now performs essentially the same function as did the district courts prior to the Act’s amendment. One significant difference, however, is that the scope of the Board’s review is expressly defined by statute: “The findings of fact in the decision under review by the Board shall be conclusive if supported by substantial evidence in the record considered as a whole.” 33 U.S.C. § 921(b)(3). Section 921(c) provides that appeals from the Board may be taken to the court of appeals or the circuit where the injury occurred. Significantly, the scope of review in the circuit courts is not defined, limited, or expanded by the 1972 amendments. I should think, therefore, that the same narrow review exercised by this court prior to 1972 remains the proper standard of review on appeal today. Cardillo *1094v. Liberty Mut. Ins. Co., 330 U.S. 469, 67 S.Ct. 801, 91 L.Ed. 1028 (1947); Wheatley v. Adler, 132 U.S.App.D.C. 177, 407 F.2d 307 (1968); Wolff v. Britton, 117 U.S.App.D.C. 209, 328 F.2d 181 (1964); O’Loughlin v. Parker, supra; Groom v. Cardillo, 73 App.D.C. 358, 119 F.2d 697 (1941).
My point is that the majority has failed to heed the restricted scope of review which the cases require of us. In all three cases here on appeal, the administrative law judge found coverage under the Act. In each case the Benefits Review Board, bound by its “substantial evidence” standard, affirmed. The majority opinion reverses, and this, I submit, is error. The record as a whole leaves no doubt in my mind that the decisions of the administrative law judge and the Benefits Review Board have “warrant in the record and a reasonable basis in law.” O’Loughlin v. Parker, supra. I would, on this basis alone, vote to affirm.
III.
The basic disagreement between myself and my brothers is whether or not resort to the legislative history was necessary at all in these cases. My brothers feel that the language of the 1972 amendments is ambiguous, and they accordingly embark upon their search for congressional purpose and intent citing as authority United States v. Oregon, 366 U.S. 643, 648, 81 S.Ct. 1278, 6 L.Ed.2d 575 (1961). I find no such ambiguity and note that the operative sentence in the Oregon case cited by my brethren reads as follows: “Having concluded that the provisions of [the statute] are clear and unequivocal on their face, we find no need to resort to the legislative history of the Act.” 366 U.S. at 648, 81 S.Ct. at 1281. In taking such a position, I find reassurance in case law precedent in this circuit. United States v. Deluxe Cleaners & Laundry, Inc., 511 F.2d 926 (4th Cir. 1975) (not permissible for court to assume that Congress by inadvertence failed to state something other than what is plainly set forth in statute); United States v. Snider, 502 F.2d 645 (4th Cir. 1974) (“Congress is presumed to have used words according to their ordinary meaning, unless a different signification is clearly indicated.”); United States v. Erdos, 474 F.2d 157 (4th Cir. 1973) (“Where the power of the Congress is clear, and the language of exercise is broad, we perceive no duty to construe a statute narrowly.”); United States v. Hunter, 459 F.2d 205 (4th Cir. 1972) (“Legislative intent is first to be gathered from the plain meaning of the words of the statute.”); Vroon v. Templin, 278 F.2d 345 (4th Cir. 1960) (“The language of the statute is plain and is to be taken as written.”); Aiken Mills, Inc. v. United States, 144 F.2d 23 (4th Cir. 1944) (“ . . . where the language of the statute is clear and needs no interpretation we may not look to the legislative history . . . .”). Missel v. Overnight Motor Transp. Co., 126 F.2d 98 (4th Cir. 1942) (“Normally the best evidence of congressional purpose is the language of the law itself.”); Inland Waterways Corp. v. Atlantic Coast Line R. Co., 112 F.2d 753 (4th Cir. 1940) (“Other parts of the same act, or the debates in Congress, during the passage of the statute, can throw no light on that which is already made plain by the words used in the statute itself.”).
It is the term “maritime employment” which troubles the majority. For reasons discussed infra, I do not find the term ambiguous, but would instead hold that it has an established meaning sufficiently broad and inclusive to cover these three plaintiffs.
* % * ‡ ‡ *
In summary, I would first hold that resort to the legislative history is unnecessary and would affirm on the basis of the plain language of the statute. Secondly, even if it is assumed arguendo that the statute is ambiguous, there are: (A) an established rule of statutory construction, (B) a statutory presumption, (C) administrative interpretations of the Act, and (D) a narrow and restricted scope of review in this court, all of *1095which should control our disposition of this case and which, in my view, require affirmance. The majority fails to consider these factors, and in doing so commits error.
IV.
In all candor, I must confess that my objections to the majority’s resort to legislative history might have been somewhat mollified had the prize been worth the hunt. Despite close examination of the background of the LHWCA and the 1972 amendments in Part IV of the majority opinion, however, my brothers are unable to produce any statement of congressional intent which conclusively resolves the matters here in issue. Indeed, contrasted to the straightforward language of amended § 902(3), the phrasing of the House Report relied upon by the majority is to me virtually useless as a guide to who is covered and who is not.7
The sentence in the House Report thought crucial by the majority reads as follows: “Thus, employees whose responsibility is only to pick up stored cargo for further transshipment would not be covered, nor would purely clerical employees whose jobs do not require them to participate in the loading or unloading of cargo.” U.S.Code Cong. & Admin. News 1972, p. 4708. I think they read more into the sentence than is there. In the first place, over-the-road and local truck drivers who come to a terminal to pick up cargo for further transshipment would certainly not be covered for several reasons: (a) ordinarily they are at the outer perimeter of the terminal and not on “navigable water,”8 (b) usually truck drivers, certainly if unionized, never load their trucks; they only drive them. The sentence from the House Report is inartful, and seems to mean that neither clerical workers nor truck drivers picking up shipments are covered and for the same reason: neither category of workers have anything to do with the loading or unloading of cargo. The wording in the House Report just quoted cannot be so broadly construed so as to exclude from coverage those workers who (1) work on the “navigable waters” and (2) must directly handle cargo in the overall process of loading and unloading ships.
I think it is clear that the legislative history standing alone cannot support the majority position. At best, the House Report matches its own ambiguity against that of the statute. The majority opinion makes sense only when the legislative history is paired with the “point of rest” theory, a concept which appears nowhere in the legislative history or the statute, and one which, I predict, will confound and perplex this court for years to come.
According to the majority, waterborne cargo leaves the chain of maritime commerce when it is taken off the ship and lowered to its “point of rest.” Likewise, cargo enters maritime commerce when it is picked up from its “point of rest” and loaded onto the ship. Waterfront employees who handle cargo on the landward side of this point would thus not be covered by the Act, for their service would not be “maritime employment.” On the other hand, as this same cargo passes through the “point of rest” seaward, it somehow undergoes a qualitative metamorphosis, acquiring maritime characteristics; employees who handle the cargo on that side of the point are engaged in “maritime employment” and are covered by the Act. Thus, the location of the “point of rest” is crucial.
The majority relies upon two pre-amendment definitions urged upon the court by appellants in their briefs. The Norfolk Marine Terminal Association Tariff (Item 290) defines the term thus:
The term “point of rest” means a point within a Terminal where the terminal operator designates that cargo or equipment be placed for movement to or from a vessel.
*1096Federal Maritime Commission Regulations, 46 C.F.R. § 533.6(c), refer to the point as follows:
“[P]oint of rest” shall be defined as that area on the Terminal facility which is assigned for the receipt of inbound cargo from the ship and from which inbound cargo may be delivered to the consignee, and that area which is assigned for the receipt of out-bound cargo from shippers for vessel loading. In addition, the FMC has noted:
The handling of cargo by a Terminal operator is (t)he service of physically moving cargo between the point of rest and any place on the Terminal facility other than the end of the ship’s tackle. 46 C.F.R. Section 533.-6(d)(6).
Where in the Act or its legislative history is there any suggestion that the Congress meant for us to “read into” the statute the proposition that “maritime employment” exists only on the seaward side of this “point of rest” as defined in these pre-amendment regulations? If Congress, as appellants claim, meant to embrace the concept of the “point of rest” as a demarcation line between “maritime” and “nonmaritime” employment, why was this “generally understood” doctrine not explicitly written into § 902(3) of the Act, defining “employee”, or at the very least, mentioned in the legislative reports? Surely a concept of such alleged widespread use and application is too conspicuous by its absence to be read into the statute. This court has no license to find in a statute words which the Congress did not put there.
“Statutory explication may be an art, but it must not be artful.” United States v. Parker, 376 F.2d 402 (5th Cir. 1967). “[O]ne sentence in a Senate Report is not controlling where both houses of Congress have passed a bill containing unambiguous language to the contrary.” Abell v. Spencer, 96 U.S.App.D.C. 268, 225 F.2d 568 (1955)’. “[W]e know of no authority for the substitution of the language of a Committee Report for that of the statute to which it relates.” Wodehouse v. Commissioner of Internal Revenue, 166 F.2d 986 (4th Cir. 1948).
A survey of legal commentary on the 1972 amendments9 reveals only one instance where the point of rest theory was discussed,10 although shoreside extension of coverage was an issue considered by every writer.
That the “point of rest” theory attracts so little support from legal scholars suggests to me their awareness that its application would destroy congressional purpose and emasculate the administration of the Act. Counsel for appellants have conceded, both in their briefs and in oral argument, that the location of the “point of rest” will vary from port to port, depending upon the sophistication of each port’s cargo-handling facilities. The definitions relied upon by the majority, moreover, would grant to the terminal operator power to shift unilaterally the “point of rest” seaward or shoreward at his whim or caprice.
If the “point of rest” theory remains wedged between the lines of the LHWCA, the result can only be to erect yet another “situs” requirement for coverage. Once the initial “situs” test is satisfied, i. e., it is determined that a worker is injured on “navigable waters” as defined by the Act, the only remaining inquiry should be whether his employment is “maritime.” A worker’s “status,” i. e., whether he is engaged in maritime employment, should be determined by the nature of his work, and not where he performs it. Yet, the “point of rest” theory, adopted by the majority, *1097means that workers performing the same function, handling the same cargo, will be treated differently depending upon where they work, even though they are all working on the premises of a terminal conceded to be within the Act’s definition of “navigable waters.” It was precisely this anomaly, where workers exposed to identical risks receive disparate workmen’s compensation benefits, which provided the impetus for the 1972 amendments.11 Thus, the majority effectively holds that the Congress has failed in its efforts to correct a bad situation, and that coverage even yet depends upon a fictional location — point of rest— that has no relation whatever to the inherent risks of employment.
All three plaintiffs in these appeals were required to handle ship’s cargo while on the navigable waters of the United States. The risks incident to such hazardous employment resulted in unfortunate injury to all three. I believe the LHWCA covers each one, and that Congress intended just such a result.
V.
I am convinced that Adkins, Brown and Harris are “employees” covered by the Act, whether the nature of their employment is termed “maritime,” “long-shoring,” “harborworker,” or “loading and unloading.” It is clear, however, that “maritime employment” is the broadest of the terms, while “loading and unloading” is the narrowest and the most indisputably “maritime.” Accordingly, while I prefer not to quibble over labels, I feel it important to demonstrate that there is ample case law precedent for the proposition that all three plaintiffs were engaged in “loading and unloading”12 ships, an occupation which is inherent in the work of longshoremen, who, in turn, are defined by the Act to be in “maritime employment” and thus are covered “employees.”
Most of the cases13 describing the “loading and unloading” of ships involve attempts by longshoremen to assert a cause of action in admiralty against a shipowner for injuries sustained in ship’s service.
In Litwinowicz v. Weyerhaeuser S.S. Co., 179 F.Supp. 812 (W.D.Pa.1959), plaintiff was injured as steel beams were being loaded into a vessel. Plaintiff’s job was to prepare the beams for unloading from a railroad car on the pier so that they could be then loaded into the ship. This work was performed on land and inside the railroad car. In holding for the plaintiff, the court remarked:
The term loading is not a word of art, and is not to be narrowly and hyper-technically interpreted. Plaintiffs’ actions at the time of the accident were direct, necessary steps in the physical transfer of the steel from the railroad car into the vessel, which constituted the work of loading.
179 F.Supp. at 817-18. The court expressly rejected the defense contention that plaintiff was merely preparing the cargo for loading, and was therefore not actually engaged in loading the ship.
In Hagans v. Ellerman & Bucknall S.S. Co., 318 F.2d 563 (3d Cir. 1963), bags of sand were unloaded from a ship in canvas slings. The bags were placed upon a four-wheeled flatbed truck; then a tow motor vehicle was hooked to the truck and pulled it into a large warehouse building some distance from the *1098ship’s berth. After the truck arrived inside the warehouse, plaintiff’s job was to lift off bags of sand and stack them five-high on the floor of the warehouse. Plaintiff slipped on loose sand on the warehouse floor and was injured. The defense claimed that plaintiff was merely stacking bags for purposes of transshipment, an argument which has a familiar ring in the context of the cases here on appeal. The court, in rejecting this argument, held:
He was unloading bags of sand from the motor towed trucks and placing them in their first immobile resting place ashore. They were the same bags handled by his fellow longshoremen who had started the process of discharge of the cargo in the hold of the vessel. The pier apron could not contain the large number of bags which, in any event, had to be protected from the weather, by being placed within the pier building. The conclusion is inescapable that Hagans performed an integral part of the unloading of the vessel and thus as a matter of law he was in the ship’s service.14
318 F.2d at 571.
In Thompson v. Calmar S.S. Corp., 331 F.2d 657 (3d Cir. 1964), the problem again involved loading steel from freight cars into a ship. In order to bring a particular freight car into position for unloading, it was necessary to “bump” it into position using other freight cars pulled by the ship’s winch. Plaintiff was stationed at the brake of the car to be unloaded. The impact of the other ears striking the one upon which plaintiff was standing catapulted him across the track where his left leg was amputated by the wheels of the railroad car. The court had no difficulty finding that plaintiff was engaged in the process of loading a ship, although he was not even handling cargo at the time of his injury.
In Spann v. Lauritzen, 344 F.2d 204 (3d Cir. 1965), nitrate powder was being unloaded from a ship by crane and dropped into a hopper on the pier. As trucks drove under the hopper, plaintiff would discharge nitrate into the waiting trucks by pulling a heavy bar or handle. A malfunction of the handle caused plaintiff’s injuries. The question on appeal was whether plaintiff was unloading a ship or merely loading a truck for further transshipment. Citing Hagans, Cal-mar, and Litwinowicz, supra, the court held plaintiff was engaged in “unloading” a ship, and was “no less so because modern ingenuity suggested the desirability of combining the unloading of the vessel with the loading of the trucks. . The labor saving method here used which facilitated the removal of the cargo by motor vehicles may not be held to eliminate the unloading of the cargo from the area of traditional work of the seamen in the service of the vessel.” 344 F.2d at 206.
In Olvera v. Michalos, 307 F.Supp. 9 (S.D.Tex.1968), plaintiff was using a power shovel to pick up corn from a railroad car and move it into a warehouse, from which it was then loaded into a ship’s hold. The district court refused a defense motion for summary judgment on plaintiff’s personal injury claims on the grounds that plaintiff could possibly prove that his work was “an essential part of the loading process.” 307 F.Supp. at 11.
In Byrd v. American Export Isbrandtsen Lines, Inc., 300 F.Supp. 1207 (E.D.Pa.1969), plaintiff was attempting to move cargo from the back of the pier into a position on the front of the pier for loading onto a ship. Plaintiff was injured while operating a forklift truck for this purpose. In holding that plaintiff was “essentially engaged in a loading operation,” 300 F.Supp. at 1208, the court relied upon Litwinowicz, supra, and declared that “defendant unduly delimits the term ‘loading’ to the actual transfer of the cargo from the front of *1099the pier to the vessel. 300 F.Supp. at 1208.
The plaintiff in Chagois v. Lykes S.S. Co., 432 F.2d 388 (5th Cir. 1970), was standing inside a boxcar operating an auger which facilitated the even flow of rice out of the railroad car. Rice flowed from the railroad car into a shore-based hopper and was thence loaded in bulk into the hold of a waiting vessel. Plaintiff was injured operating the auger. In holding that plaintiff was engaged in loading a ship, the court held that “his work . . . was an essential part of an unbroken sequence of moving the rice from the pier to the ship.” 432 F.2d at 391.
A very important case is Law v. Victory Carriers, Inc., 432 F.2d 376 (5th Cir. 1970). Plaintiff in this case had various waterfront duties. On the day of his accident he was driving a forklift on the dock. Plaintiff would take the cargo from one point on the pier to another point closer to the ship. He was injured during this process.
The court first considered the minority view of “loading” ships. “One approach . is to define ‘loading’ in an exceedingly narrow and mechanical fashion, limiting it to those activities which begin with the physical act of lifting the cargo onto the vessel.” 432 F.2d at 380. The court cited as illustrative of this doctrine Drumgold v. Plovba, 260 F.Supp. 983 (E.D.Va.1966). The court then noted that “the more prevalent view, however, is found in cases which define the terms ‘loading’ and ‘unloading’ in a more pragmatic and less ritualistic sense.” 432 F.2d at 383.
The court concluded:
We choose to align ourselves with the cases which define “loading” and “unloading” in a realistic sense rather than as hypertechnical terms of art. He was part of a group of longshoremen who were engaged in the total operation of moving cargo from the dock to the vessel. . The efforts of both the ship-side workers and the shore-side workers were necessary to load the ship. Law’s activities had proximity to and continuity with the job at hand — the task of loading cargo aboard the [ship]. His specific job performance was so integrally woven into the entire loading operation that the two cannot be separated except by the erection of hypertechnical and unrealistic legal barriers. If the terms . . . are to be terms associated with reality rather than mere conceptual microcosms without adjuncts beyond the ship’s beam, we have no choice but to conclude that the plaintiff Law was engaged in loading the [ship]. 432 F.2d at 384-85.15
In McNeil v. Havbor, 326 F.Supp. 226 (E.D.Pa.1971), plaintiff’s job was to operate a “squeeze lift” truck within the confines of a warehouse or pier shed. His job was to lift and transfer cases from pallets owned by one company to pallets owned by the defendant. The plaintiff *1100never went aboard a vessel, and his function was simply to move cargo from one pallet to another inside the pier shed. Plaintiff was injured due to some defect in the truck. The court stated:
Defendant asks that we characterize libellant’s job as a mere transfer of materials from the place on the pier warehouse to another place within the warehouse. . . .We cannot subscribe to the narrow characterization urged by defendant. The more prevalent view which is well supported by authoritative case law is to define the term loading in a realistic, pragmatic and non-ritualistic manner.
326 F.Supp. at 228.
The court states the rule thus:
Where the conduct in question is a direct and necessary step in the loading operation and where the equipment being used is necessary for that purpose, libellant must realistically be considered as engaged in the loading process of the vessel for the purposes of unseaworthiness.
326 F.Supp. at 229.
The court also noted that:
[BJecause the work was done by three separate longshoring gangs in three integrated steps does not make the entire operation any less a loading operation. ... In a realistic sense, the loading process must begin somewhere. We hold, on the present record, that it at least begins when the intended cargo in the pier shed begins its movement towards the ship. We consider it a strained analysis that the process of loading may only be characterized as the actual physical lifting of the cargo into the ship’s hold.
326 F.Supp. at 229.
Garrett v. Gutzeit, 491 F.2d 228 (4th Cir. 1974), is a Fourth, Circuit case decided in 1974. The factual situation involved unloading bales of paper from a ship. The cargo was removed from the ship and set down on the pier where other members of the longshoring gang then moved the bales one at a time on hand trucks into a pier shed. As they arrived in the shed, plaintiff’s job was to take the cargo off the hand trucks and stack the bales four-high. The court noted that “the cargo was transferred from the pier apron and stacked in the shed to facilitate the removal of more bales from the hold.” 491 F.2d at 230. When one of the metal bands encasing the cargo snapped, the plaintiff was injured.
The court held:
The [district] court apparently concluded that ‘unloading’ ceases when the cargo is no longer in contact with the ship, i. e., when the bales were deposited on the pier and discharged from the ship’s gear. Although we find this theory appealing because of its ease of application, we believe that the case law rejects such a narrow definition of ‘unloading.’
491 F.2d at 234.
The case is also important because it apparently rejects the narrow definition of “loading and unloading” set forth in Drumgold, supra, 260 F.Supp. 983. The court first noted the district court’s reference to its prior decision in the Drum-gold case, and held:
We, however, are guided by the historical development of the warranty rather than by arbitrary definitions of admittedly amorphous terms. The record in the instant case demonstrates that it was necessary to move the bales away from the side of the ship as they were discharged from the ship’s gear so that additional bales could be unloaded. It was, therefore, a “necessary step in the unloading operation.”
491 F.2d at 236.
The Gutzeit case is important to this appeal because it aligns this circuit with the view that “loading and unloading” are not “words of art” and ought rather to be given a “realistic” meaning.
The only realistic conclusion in this appeal is that Brown, Harris, and Adkins *1101were all engaged in the overall process of loading and unloading ships. Donald Brown was a forklift operator employed to pick up cargo inside a warehouse and load it into large containers which, when sealed, would be placed aboard a ship. Vernie Lee Harris was a hustler driver who moved containers “stuffed” with cargo from a long term storage lot to a marshaling area adjacent to the pier. Adkins operated a forklift truck inside a pier shed, and would pick up cargo recently “stripped” from containers and load these pallets into trucks for shipment to the ultimate consignee. All three worked on terminal premises, i. e., on “navigable waters.” All three were required to subject themselves to the risks inherent in moving and handling cargo and in operating the potentially dangerous machinery of the trade. All three were injured as the direct result of the hazards of such employment. In my opinion, these three plaintiffs were injured in the process of loading or unloading a ship while upon navigable waters. The plain language of the statute requires no more (and indeed, less) than this, and neither should this court. But if I am wrong, and these plaintiffs were not engaged in longshoring work, surely they must be found to have been engaged in maritime employment — the generic term — or else it seems to me the Congress has legislated in vain.
I dissent.

. See generally 1A Benedict on Admiralty §§ 15-30 (7th ed. 1973, Supp. October 1975); Gorman, The Longshoremen's and Harbor Workers’ Compensation Act — After the 1972 Amendments, 6 J.Maritime L. & Commerce 1 (1974); Gorman, The Longshoremen’s Act After the 1972 Amendments, 20 Practical Lawyer 13 (1974); Comment, Broadened Coverage Under the LHWCA, 33 La.L.Rev. 683 (1973); Comment, The Longshoremen’s and Harbor Workers’ Compensation Act Amendments of 1972: An End to Circular Liability and Seaworthiness in Return for Modern Benefits, 27 U.Miami L.Rev. 94 (1972); Note, Maritime Jurisdiction and Longshoremen’s Remedies, 1973 Wash.U.L.Q. 649 (1973); Note, Admiralty — the 1972 Amendments to § 903 of the Longshoremen’s and Harbor Workers’ Act: Has the “Twilight Zone” Moved Onto the Pier?, 4 Rutgers-Camden L.J. 404 (1973); Note, Admiralty — Maritime Personal Injury and Death— Longshoremen’s and Harbor Workers’ Act Amendments of 1972, 47 Tulane L.Rev. 1151 (1973).


. On the basis that there can be nothing more maritime than the sea, every employment on the sea or other navigable waters should be considered as maritime employment. . . . [I]t would be well to adopt a criterion which takes into account the undoubted jurisdiction of admiralty in matters of all injuries on navigable waters.
1A Benedict on Admiralty, supra note 1 at § 17 (emphasis added). In this context, note the greatly expanded definition of “navigable waters” contained in the 1972 amendments as set forth on page 1083 of the majority opinion.


. There is, apparently, some confusion about this. Appellants consistently take the position that ah employee can be covered only if he engages in traditional longshoring operations. (“ . . Congress in extending the coverage of the Act shoreward was concerned only with those workers commonly known as longshoremen .... Clearly Congress did not intend that the Act as amended would apply to workers who during the course of their duties are not required to go on board ship . . . . ” Brief for Petitioners Maritime Terminals, Inc. and Aetna Casualty and Surety Co. at 19). See, e. g., Vickery, Some Impacts of the 1972 Amendments to the Longshoremen’s and Harbor Workers’ Compensation Act, XLI Ins. Counsel J. 63, 67 (1974) (“The employee must be engaged in ‘longshoring operations’ ..”). While for purposes of this appeal I do not find it necessary to go beyond the question of whether these three plaintiffs were engaged as longshoremen, I do point out that to equate maritime employment with longshor-ing operations denies meaning to the broader term chosen by the Congress.
Indeed, it seems correct to hold that even the term “harborworker” is broader and more generic than “longshoremen,” and that longshoremen are but a category of harborwork-ers.
First in the catalogue of harbor workers is the longshoreman. The longshoreman, as the name implies, is a shoreside worker whose principle activity is the loading and unloading of ship’s cargo.
Outside of cargo work in the holds, longshoremen are engaged in various tasks in connection with voyage preparation or termination. The work may consist of carrying ship’s stores or passenger’s baggage aboard ship. Or the work may be performed entirely on the pier in the handling of mechanical equipment, or the storing, moving, or loading of goods on the dock.
M. Norris, 1 The Law of Maritime Injuries § 3 (3d ed. 1975). (Emphasis added.)


.Because we conclude that the terms “maritime employment,” “longshoreman” and “longshoring operations” are not such words of art that we would be justified in deciding the case without resort to the legislative history of the 1972 Amendments and full consideration of the context in which they were enacted, we turn to these secondary sources.
Maj.Op. p. 1084.


. Dellaventura v. Pittston Stevedoring Corp., 2 BRBS 340 (Oct. 9, 1975); Lopez v. Atlantic Container Lines, Ltd., 2 BRBS 265 (Sept. 9, 1975); Shoemaker v. Schiavone & Sons, Inc., 2 BRBS 257 (Sept. 5, 1975); Batista v. Atlantic Container Lines, Ltd., 2 BRBS 193 (Aug. 22, 1975); Spataro v. Pittston Stevedoring Corp., 2 BRBS 122 (Aug. 8, 1975); Stockman v. John T. Clark & Son of Boston, 2 BRBS 99 (July 30, 1975), appeal docketed, No. 75-1360 (1st Cir., filed Sept. 24, 1975); Johns v. Sea-Land Service, Inc., 2 BRBS 65 (July 11, 1975), appeal docketed, No. 75-2039 (3d Cir., filed Sept. 9, 1975); Miidenberger v. Cargill, Inc., 2 BRBS 51 (July 3, 1975); Watson v. John T. Clark & Son of Boston, Inc., 2 BRBS 47 (July 2, 1975); Richardson v. Great Lakes Storage and Contracting Co., 2 BRBS 31 (June 26, 1975), appeal docketed, No. 75-1786 (7th Cir., filed Aug. 25, 1975); Skipper v. Jacksonville Shipyards, Inc., 1 BRBS 533 (June 11, 1975), appeal docketed, No. 75-2833 (5th Cir., filed July 11, 1975); Cappelluti v. Sea-Land Service, Inc., 1 BRBS 527 (June 10, 1975), appeal docketed, No. 75-1801 (3d Cir., filed July 23, 1975); Vinciquerra v. Transocean Gateway Corp., 1 BRBS 523 (June 5, 1975); Powell v. Cargill, Inc., 1 BRBS 503 (May 30, 1975), appeal docketed, No. 75-2655 (9th Cir., filed July 28, 1975); O’Leary v. Southeast Stevedore Co., 1 BRBS 498 (May 30, 1975); Nulty v. Halter Marine Fabricators, Inc., 1 BRBS 437 (May 2, 1975), appeal docketed, No. 75-2317 (5th Cir., filed May 20, 1975); Scalmato v. Northeast Marine Terminals, Co., 1 BRBS 461 (May 7, 1975); Mininni v. Pittston Stevedoring Corp., 1 BRBS 428 (May 1, 1975); DiSomma v. John W. McGrath Corp., 1 BRBS 433 (April 30, 1975); Ford v. P. C. Pfeiffer Co., Inc., 1 BRBS 367 (March 21, 1975), appeal docketed, No. 75-2289 (5th Cir., briefs filed Oct. 2, 1975); Mason v. Old Dominion Stevedoring Corp., 1 BRBS 357 (March 21, 1975); Ronan v. Maret School, Inc., 1 BRBS 348 (March 10, 1975), appeal docketed, No. 75-1445 (D.C. Cir., filed May 5, 1975); Kelley v. Handcor, Inc., 1 BRBS 319 (Feb. 28, 1975), appeal docketed, No. 75-1943 (9th Cir., filed April 28, 1975); Harris v. Maritime Terminals, Inc., 1 BRBS 301 (Feb. 3, 1975), appeal docketed, No. 75-1196 (4th Cir., oral argument Aug. 21, 1975); Perdue v. Jacksonville Shipyards, Inc., 1 BRBS 297 (Jan. 31, 1975), appeal docketed, No. 75-1659 (5th Cir., briefs filed June 4, 1975); Herron v. Brady-Hamilton Stevedore Co., 1 BRBS 273 (Jan. 23, 1974), appeal docketed, No. 75-1538 (9th Cir., filed March 7, 1975); Ryan v. McKie Co., 1 BRBS 221 (Dec. 10, 1974); Brown v. Maritime Terminals, Inc., 1 BRBS 212 (Dec. 6, 1974); appeal docketed, No. 75-1075 (4th Cir., oral argument Aug. 21, 1975); Coppolino v. International Terminal Operating Co., Inc., 1 BRBS 205 (Dec. 2, 1974); Adkins v. I. T. O. Corporation of Baltimore, 1 BRBS 199 (Nov. 29, 1974), appeal docketed, No. 75-1051 and No. 75-1088 (4th Cir., oral argument Aug. 21, 1975); Gilmore v. Weyerhaeuser Co., 1 BRBS 180 (Nov. 12, 1974), appeal docketed, No. 74-3384 (9th Cir., oral argument Oct. 17, 1975); Avvento v. Hellenic Lines, Ltd., 1 BRBS 174 (Nov. 12, 1974).


. It has become clear that the position taken by the Board with respect to the scope of coverage under the amended Act reflects at least the initial position of the Secretary of Labor.
At 20 C.F.R. Part 710, the Department of Labor issued proposed guidelines for coverage under the LHWCA as amended. Section 710.-4(b) states:
Based on procedures normally utilized in the maritime industry, the loading process may include certain terminal activities which are incidental to the placement of cargo on the vessel. Conversely, the unloading process may also include certain terminal activities. Terminal activities to be included in coverage under the amended Act are employees engaged in loading or unloading break-bulk, containerized or Lash ships and lighters, or passenger ships. Activities which may be covered include employees engaged in stuffing and stripping of containers, employees working in and about marine railways, and other employees engaged in processing water-borne cargo.
(Emphasis added.)
These proposed guidelines are now under study by the Department, and thus do not as yet represent the official view of the Department of Labor. Yet they are useful in ascertaining the Department’s initial interpretation of the statute in light of the consistent position taken by the Benefits Review Board.


. See footnote 3 of the majority opinion, supra.


. Section 903(a), reproduced at page 1083 of the majority opinion, supra.


. See authorities cited in footnote 1, supra.


. Vickery, supra note 4 at 68. In the introductory paragraph to Mr. Vickery’s article it is stated that he worked “extensively” with the Congress as a representative of several maritime and steamship associations in drafting the 1972 amendments. Yet I note again that the “point of rest” theory which, he insists, is a part of the statute is nowhere to be found in the Act nor is it mentioned in the legislative history.


. Nacirema Operating Co. v. Johnson, 396 U.S. 212, 90 S.Ct. 347, 24 L.Ed.2d 371 (1969); Note, 1973 Wash.U.L.Q., supra note 1 at 666.


. See, e. g., Gorman, 20 Practical Lawyer, supra note 1 at 18 (“ . . . the test for coverage is whether the employee is ‘directly involved’ in loading, unloading, repairing or building a vessel. There is bound to be litigation that will outline in a case-by-case basis the tests to determine coverage of employees injured in adjoining areas.”); Note, 1973 Wash.U.L.Q., supra note 1 at 670; Note, 4 Rutgers-Camden L.J., supra note 1 at 410-412.


.Although the Act has been amended, prior cases defining the scope of “maritime employment” and “loading and unloading” are still useful in determining who is covered under the 1972 amendments and who is not. 1A Benedict, supra note 1 at § 18.


. The term “first immobile resting place ashore” suggests an awareness by the court of the point of rest theory. Yet note' that this was not the determinative factor considered by the court in reaching its ultimate conclusion. Rather, the court emphasized the nature of the plaintiff’s job and stressed the fact that plaintiff was required to handle the cargo.


. The Supreme Court reversed this opinion of the Fifth Circuit in Victory Carriers, Inc. v. Law, 404 U.S. 202, 92 S.Ct. 418, 30 L.Ed.2d 383 (1971), but on grounds which had nothing to do with the Fifth Circuit’s approach to “loading and unloading.” The Supreme Court reversed as to liabiiity, holding that state workmen’s compensation laws applied since the LHWCA could only apply within the reach of federal admiralty jurisdiction, i. e., on the “navigable waters” of the United States. This opinion inspired in part the effort to amend the LHWCA so as to include certain shorebased facilities within the definition of “navigable waters.”
The Supreme Court did not reverse the Fifth Circuit on the ground that it had incorrectly determined that Law was engaged in loading the ship. Indeed, this is made explicitly clear in footnote 14 of the opinion, 404 U.S. at 214, 92 S.Ct. 418. There the Supreme Court held that limiting coverage under the LHWCA to work performed on “navigable waters” would make it unnecessary for the Court to become involved in the dispute over what is and is not “loading and unloading.” Id.
Since the reversal was not grounded in the Fifth Circuit’s definition of loading and unloading, I think that such an approach is still a proper one, and would suggest that this circuit has in fact adopted this view in the Gutzeit case, discussed infra.